Title: To James Madison from Albert Gallatin, 16 April 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


16 April 1804, Treasury Department. “I have the honour to request that you will direct that the sum of £526.4.9, being a balance due to the United States for monies advanced on account of the Board of Commissioners under the 7th. Article of the British Treaty, and which, I am advised in your letter of the 12th. instant, has been paid to Mr. Monroe our Minister at London, should be paid by him to Sir Francis Baring & Co. Bankers of the United States in London, to be applied by them as directed by this Department.

“I beg leave to take this occasion to enquire what has been the result of the application to the British government for the reimbursement to the United States of the amount advanced here for the 5th. Commissioner, and for the general expenses of the Board constituted under the 6th. article of the Treaty of 1794.”
